CUSHING, J.
Pauline ■ Dillman entered into a written contract to sell some real estate to August Wode for $25,250. At delivery of contract, $500 was paid by Wode, who later failed to complete the contract. Dillman filed an action in the Hamilton Common Pleas to recover for breach of contract and alleged that the property in question had depreciated so that she was damaged to the extent of $3,500.
Wode answered and set up a part of the contract which provided in sustance that if the contract was not carried out, the money in the hands of Dillman should be by her retained. Wode claimed that the $500 paid was so retained and it constituted the liquidated damages as stipulated in the contract. Dill-man contended that the contract was a printed form of contract and she was therefore not bound by it. Judgment was rendered in favor of Wode, and Dillman prosecuted error. The Court of Appeals held:
1. That part of the contract, which stipulated the liquidated damages, was as much a part of the agreement as any other part of it.
2. That parties may agree upon liquidated damages, in case of a breach of contract. to take real estate, has been decided, in Norpac Realty Co. v. Schackne 107 OS, 425.